Motion by respondent New York State Department of Transportation granted, without costs, and proceeding pursuant to section 298 of thé Executive Law dismissed as untimely. The motion papers indicate that petitioner failed to properly commence this proceeding by the filing and service of a notice of motion and petition within 30 days of the service of the appeal board order as required by the statute (Executive Law, § 298). In view of this, we have no jurisdiction to entertain the proceeding (see e.g. Denson v Buffalo Evening News, 45 AD2d 931). Were we to reach the merits of this matter, we would confirm the determination of the Division of Human Rights dismissing the complaint for lack of probable cause (see, e.g. Matter of Heron v Albany Law School, 57 AD2d 672). Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.